FILED
                            NOT FOR PUBLICATION
                                                                            AUG 30 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOSE A. MENDEZ,                                  No. 13-70920

              Petitioner,                        Agency No. A073-915-421

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 14, 2016
                            San Francisco, California

Before: KLEINFELD, RAWLINSON, and HURWITZ, Circuit Judges.



       Jose A. Mendez petitions for review from the Board of Immigration

Appeals’ decision to deny his claims for asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction pursuant to




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
8 U.S.C. § 1252. We grant in part and deny in part the petition for review, and

remand for further proceedings.



      1. The Board concluded that Mendez was ineligible for asylum because he

he did not suffer past persecution, and did not have a well-founded fear of future

persecution. 8 C.F.R. § 208.13(b). The Board found “no reason in the record to

disturb [the Immigration Judge’s] finding” that Mendez “was credible.”



      Mendez testified his family supported the government of El Salvador during

the country’s civil war. When Mendez was thirteen, he received “three notes in

school accusing him of giving information to the army,” and which “threatened

him.” His pastor, after seeing the notes, “suggested that Mendez move or leave the

country.” To avoid the guerillas, Mendez started sleeping at a different house each

night and taking different routes to school. One night, the guerillas knocked on the

door of the house that Mendez was staying in. He escaped out a back window and

ran away. As he ran, they shot him. Fortunately, his wound was a nonfatal one to

his left arm. Mendez fled El Salvador for the United States to avoid being killed.




                                          2
      Despite concluding that Mendez was credible and had “articulated a social

group which is visible within Salvadoran society as affiliation with the army

during the civil war period,” the Board concluded that Mendez’s description of

these events were “too vague” to establish that he was “individually targeted.”

This conclusion is not backed by “substantial evidence,” because no reasonable

fact-finder could conclude that Mendez was not individually targeted. Ruano v.

Ashcroft, 301 F.3d 1155, 1159–61 (9th Cir. 2002) (holding that a similarly situated

petitioner was persecuted when he was “repeatedly threatened with death . . . [and]

hunted down (albeit unsuccessfully) by men with pistols who were out to harm

him.”).



      A reasonable fact-finder would have to conclude that Mendez was

individually targeted, because he was individually threatened, individually chased,

and individually shot by his persecutors. Mendez is entitled to the presumption

that he has a well-founded fear of persecution on the basis of this past persecution.

8 C.F.R. § 208.13(b)(1). For the same reason, Mendez is also entitled to the

presumption that his life or freedom would be threatened if he returned to El

Salvador. Id. § 208.16(b)(1)(i).




                                          3
      We grant Mendez’s petition and remand to the BIA to address in the first

instance whether the government has successfully rebutted both the presumption of

a well-founded fear of future persecution, and the presumption of eligibility for

withholding of removal.



      3. We deny Mendez’s petition for review of his claim under the Convention

Against Torture. Mendez provided evidence that he was persecuted, but provided

no evidence that he would “more likely than not” be tortured if returned to his

country. Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir. 2001).



      Costs are awarded to petitioner.

PETITION GRANTED IN PART, DENIED IN PART, AND REMANDED.




                                          4